USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 4/28/2021
wee nen enn nnn nn nnn nnn nn one one ee oo on = = = = += == +--+ --- -- X

UNITED STATES OF AMERICA

WAIVER OF RIGHT TO BE PRESENT AT
-\V- CRIMINAL PROCEEDING

ELIJAH BURT, 20 Cr. 78-10 (AT)
Defendant.

pa nanan nanan nnn nanan nn nn nnn nnn ne en ee nnn X

Check Proceeding that Applies
A, entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that | wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as | do. |
am also aware that the public health emergency created by the COVID-19 pandemic has
interfered with travel and restricted access to the federal courthouse. | have discussed these
issues with my attorney. By signing this document, | wish to advise the court that | willingly
give up my right to appear in person before the judge to enter a plea of guilty. By signing this
document, | also wish to advise the court that | willingly give up any right | might have to have
my attorney next to me as | enter my plea so long as the following conditions are met. | want
my attorney to be able to participate in the proceeding and to be able to speak on my behalf
during the proceeding. | also want the ability to speak privately with my attorney at any time
during the proceeding if | wish to do so.

Saale Eliya Bort Hiph Cut

Print Name Signatur of Defendant

Sentence

| understand that | have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom to the
judge who will sentence me. | am also aware that the public health emergency created by the
COVID-19 pandemic has interfered with travel and restricted access to the federal courthouse.
| do not wish to wait until the end of this emergency to be sentenced. | have discussed these
issues with my attorney and willingly give up my right to be present, at the time my sentence
is imposed, in the courtroom with my attorney and the judge who will impose that sentence.
By signing this document, | wish to advise the court that | willingly give up my right to appear

4

 
Case 1:20-cr-00078-AT Document 206 Filed 04/26/21 Page5Sof5

in a courtroom in the Southern District of New York for my sentencing proceeding as well as
my right to have my attorney next to me at the time of sentencing on the following conditions.
| want my attorney to be able to participate in the proceeding and to be able to speak on my
behalf at the proceeding. | also want the ability to speak privately with my attorney at any
time during the proceeding if | wish to do so.

Date:

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. | affirm that my client knowingly and voluntarily consents
to the proceedings being held with my client and me both parti Bae remotely.

4hg (22! Chasme Delia GQ DAD eo

Print Name Signature of Defense Counsel
Addendum for a defendant who requires services of an interpreter:
| used the services of an interpreter to discuss these issues with the defendant. The interpreter also

translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

SO ORDERED. O}-

Dated: April 28, 2021
New York, New York ANALIRS JORSES
United States District Judge

 
